Citation Nr: 1512715	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-47 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot (hereinafter "right foot disability").

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right foot disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1991 to December 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a back disorder and denied reopening service connection for a left foot disorder.  A claim for service connection for a low back disorder and a claim to reopen service connection for a left foot disorder were received by VA in May 2009.

In November 2011, the Board, in pertinent part, reopened service connection for a left foot disorder and remanded the appeal as to the issues of service connection for low back and left foot disorders and entitlement to a TDIU to the agency of original jurisdiction (AOJ) to (1) provide the Veteran notice with regard to the claim for a TDIU, (2) obtain additional Social Security Administration (SSA) disability records, and (3) afford the Veteran a VA examination.  A November 2012 rating decision, in pertinent part, granted a TDIU, effective December 29, 2011.

In November 2011, the Board granted an extension of the temporary total disability rating for convalescence following right foot surgery for the additional period from December 1, 2008 through May 21, 2009, which was implemented by a January 2012 rating decision.  In March 2012, the representative filed a "notice of disagreement" with the January 2012 rating decision at the local RO.  As the Veteran has not filed a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error (CUE) with the Board with respect to the November 2011 Board decision and did not file a notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court) within 120 days of the decision, the Board finds that the March 2012 written statement was not a timely appeal of the grant of an extension of the temporary total disability rating for convalescence.  See 38 C.F.R. §§ 20.1001, 20.1100, 20.1404 (2014); Court R. 4.  As such, this issue is not in appellate status before the Board. 

In June 2011, the Veteran testified at a personal hearing at the local RO in 
St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Effective Date for TDIU

In a November 2012 rating decision, the AOJ granted a TDIU, effective December 29, 2011.  In a November 2013 written statement, the representative expressed general disagreement with the November 2012 rating decision.  In a November 2014 written statement, the representative indicated that the Veteran was disagreeing with the effective date of December 29, 2011 assigned for the grant of a TDIU.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The November 2012 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of an earlier effective date for the grant of a TDIU for further procedural action.    

Service Connection for Left Foot and Low Back Disorders

Pursuant to the Board's November 2011 remand instructions, the Veteran was provided with a VA examination in March 2013 to assist in determining the nature and etiology of the claimed left foot and low back disorders, to include as secondary to the service-connected right foot disability.  The VA examiner was asked to opine whether it was at least as likely as not that any current left foot or low back disabilities are etiologically related to service or caused or aggravated by the service-connected right foot disability.  

The March 2013 VA examiner opined that the medical literature does not support the claim that the Veteran's right foot disability caused or aggravated her left foot disability.  The VA examiner noted that the Veteran had bunion surgery on both feet and bunion formation is generally considered a genetic problem exacerbated by wearing tight-pointed shoes forcing the great toe inward.  The VA examiner further opined that the Veteran's lumbar spine degenerative disc disease is a common disorder often seen with aging and opined that the medical literature does not support the claim that a foot problem caused or aggravated degeneration of the discs.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The March 2013 VA examiner has not provided sufficient detail to support the conclusion that the Veteran's left foot and low back disorder were not caused or aggravated by the service-connected right foot disability.  The March 2013 VA examiner's rationale is insufficient because the examiner was tasked with providing an expert nexus opinion in this specific case, instead of relying on medical literature about the statistical probability of such a relationship.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Further, in July 2009 and February 2010 letters, a VA doctor opined that, due to the lack of success in treatment of the right foot disability, the Veteran had to bear all her weight on her left foot, which has caused severe problems on her left foot and painful deformities to the bottoms of both feet and toes.  The VA doctor obtained that the Veteran's abnormal ambulation caused lower back disc degeneration.  

Conversely, an August 2005 VA examiner opined that there was no causal relationship between the Veteran's left foot bunion deformity and the service-connected right foot disability because the left foot disability is not related to the Veteran's altered gait caused by the right foot disability.  The VA examiner noted that bunions are typically hereditary, but can be exacerbated by tight or abnormal fitting shoes.  A November 2009 VA examiner opined that the Veteran's service-connected right foot disorder would not be expected to produce degenerative disc or joint disease in the lumbar spine or the left foot disability.  The March 2013 VA examiner did not address relevant medical evidence in this case; thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the left foot and low back disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of an effective date prior to December 29, 2011 for the grant of a TDIU.  The Veteran and the representative should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then, arrange for the claims file to be reviewed by the VA examiner who prepared the March 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current left foot and low back disabilities.

The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each left foot and low back disability was caused by the service-connected right foot disability?

Is it at least as likely as not (50 percent or greater probability) that each left foot and low back disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right foot disability?

In answering these questions, the VA examiner should note and discuss the (1) July 2009 and February 2010 VA doctor's statements and (2) August 2005 and November 2009 VA examination reports.  In formulating the opinion, the examiner should address facts specific to the Veteran. 

3.  Then, readjudicate the remaining issues of service connection for left foot and low back disorders.  If any of the issues on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

